FILED
                            NOT FOR PUBLICATION                             AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: BRUCE LEE ALLEN, DBA Bruce                No. 14-60001
Allen Construction,
                                                 BAP No. 13-1107
               Debtor,

                                                 MEMORANDUM*
BRUCE LEE ALLEN,

               Appellant,

 v.

GARY L. RAINSDON, Chapter 7 Trustee;
ZIONS FIRST NATIONAL BANK,

               Appellees.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Jury, Kirscher, and Kurtz, Bankruptcy Judges, Presiding

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bruce Lee Allen, a Chapter 7 debtor, appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

approving the Chapter 7 trustee’s settlement of claims that Allen asserted in state

court against Zions First National Bank. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by approving the

settlement agreement because the record supports the bankruptcy court’s

conclusion that the settlement was fair and equitable. See Martin v. Kane (In re

A&C Props.), 784 F.2d 1377, 1380-83 (9th Cir. 1986) (approval of a compromise

is not an abuse of discretion where the record contains a factual foundation

establishing that the compromise was fair and equitable).

      We do not consider matters not specifically and distinctly raised and argued

in Allen’s opening brief to the BAP. See Burnett v. Resurgent Capital Servs. (In re

Burnett), 435 F.3d 971, 976-77 (9th Cir. 2006) (issues not presented to BAP are

waived unless there are “exceptional circumstances”).

      All pending requests are denied as moot.

      AFFIRMED.


                                          2                                    14-60001